uniform issue list nov 5eterratf legend decedent a surviving_spouse b amount d bank f dear in a letter dated date your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested surviving_spouse b and decedent a were married to each other decedent a died on date as a result of als amyotropic lateral sclerosis - lou gehrig’ s disease decedent a had established a rollover individual_retirement_account ira at bank f surviving_spouse b is the sole beneficiary of decedent a's ira account decedent a withdrew funds in amount d from his bank f ira or account the withdrawal was made by a direct transfer by bank f into decedent a’s joint checking account at bank f surviving_spouse b attempted to rollover the funds received from the ira distribution back in her now deceased husband's ira account to facilitate a rollover of such fund sec_2 into her ira however bank f would not permit her to rollover the funds because the 60-day period to replace the funds had been missed by days the 60-day period expired on mee surviving_spouse b believed the day period of time was business days and not calendar days which was not explained by her husband nor was it explained properly by the bank's written instructions the severe stress of surviving_spouse b dealing with her husband's debilitating medical_condition its progression and his death contributed to the surviving_spouse b’s failure to rollover timely based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed ‘since the distribution occurred the information presented by surviving_spouse b demonstrates mistake on the part of surviving_spouse b in calculating the 60-day period which caused her to miss the day deadline by days additionally the death of surviving_spouse b’s husband his prolonged illness and surviving_spouse b's lack of accounting knowledge contributed to her mistake therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount d pursuant to this ruling letter surviving_spouse b is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount d to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if at you wish to inquire about this ruling please contact mm please address all correspondence to ld a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours ov rances v sloan employee_plans nager technical group enclosures deleted copy of letter_ruling notice of intention to disclose
